M A N D A T E
TO THE 24TH DISTRICT COURT of DE WITT COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 18th day of
December, 2014, the cause upon appeal to revise or reverse your judgment between

Natalie G. Tise and Scott M. Witte,                                          Appellants,
Both Individually and As Independent
Executors of the Estate of James R.
Witte, Deceased,
                                           v.
Thelma Louise Witte and James R.                                              Appellee.
Witte
CAUSE NO. 13-14-00296-CV                                        (Tr.Ct.No. 12-07-22,348)

was determined; and therein our said Court made its order in these words:

                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.         The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

the party incurring the same.

      We further order this decision certified below for observance.

December 18, 2014.

                                      

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 30th day of January, 2015.




                                                Dorian E. Ramirez, CLERK